Title: Continental Congress Report on the Corps of Invalids, 1 May 1783
From: Hamilton, Alexander,Continental Congress
To: 



[Philadelphia] May 1, 1783

Resolved that the corps of Invalids be reduced; such officers as have lost a limb or been equally disabled in service to retire on full pay for life, such officers as may not be included in this description to retire on the same principles with other officers of the army; such non commissioned officers and soldiers as being strangers in the country and having been disabled in service are incapable of providing for their own subsistence and are proper subjects for a hospital, to be received into some fixed hospital to be appropriated for the purpose and there supported during life on such provision as may be hereafter determined to be intitled in the mean time to their usual rations and cloathing—and such non commissioned officers and soldiers disabled in service, as may have homes to which they can retire, to be discharged on the principles of the resolution of the 23d. of April last.
That the Secretary at War be directed to take proper measures previous to the reduction to ascertain the different classes above described.
That the officers who shall retire on full pay, may at their option collectively accept in lieu of such full pay for life the amount of  years full pay on the terms of the resolutions of the  last.
That at the reduction of this corps all the officers and men shall receive one months pay and shall share in any further payments which may be made to the other parts of the army when reduced.
